 

Exhibit 10.2

 

August 14, 2019

 

Sero Capital LLC

119 Washington Ave, Suite 403

Miami Beach, FL 33139

Attn: David Moradi

 

Dear David:

 

Reference is hereby made to those certain Amendments to Common Stock Warrants
dated as of the date hereof (together, the “Warrant Amendments”), by and between
Sero Capital LLC (the “Stockholder”) and AudioEye, Inc. (the “Company”).

 

In order to induce the Stockholder to enter into the Warrant Amendments and,
immediately thereafter, to exercise the Warrants to Purchase Common Stock that
are held by the Stockholder and subject thereto for cash, and in consideration
for the increase resulting therefrom in the voting power of the issued and
outstanding stock of the Company entitled to vote for the election of directors,
the Company hereby agrees that, subject to compliance with the Company’s
governing documents and policies (as in effect as of the date hereof) and all
applicable laws, rules and regulations (as then in effect), the Stockholder
shall have the right to designate two (2) directors to the board of directors of
the Company (the “Stockholder Director Designees”) for so long as the
Stockholder and its affiliates collectively hold at least 30% of the voting
power of the issued and outstanding stock of the Company entitled to vote for
the election of directors; provided, that, in no event shall the number of
Stockholder Director Designees pursuant to this letter agreement constitute
fifty percent (50%) or more of the board of directors of the Company. The number
of Stockholder Director Designees shall be reduced from two (2) to one (1) at
such time as the Stockholder and its affiliates collectively hold less than 30%
of the voting power of the issued and outstanding stock of the Company entitled
to vote for the election of directors, and Stockholder shall, upon the Company’s
request, promptly cause one of such Stockholder Director Designees to resign
effective immediately. The Stockholder shall cease to have the right to
designate a Stockholder Director Designee at such time as the Stockholder and
its affiliates collectively hold less than 5% of the voting power of the issued
and outstanding stock of the Company entitled to vote for the election of
directors, and Stockholder shall, upon the Company’s request, promptly cause the
remaining Stockholder Director Designee to resign effective immediately.

 

Upon the Stockholder’s selection and written notification to the Company of the
Stockholder Director Designees, any individual designated by the Stockholder
shall execute and deliver to the Company such agreements, questionnaires and
other documents as the Company customarily requires from new nominees for
directorships, and the Company and the board of directors shall be entitled to
conduct such customary due diligence regarding such Stockholder Director
Designees as the board of directors determines is necessary or advisable.

 

 

 

  

Subject to compliance with the Company’s governing documents and policies (as
then in effect) and all applicable laws, rules and regulations (as then in
effect), the Company shall take all requisite action necessary to cause the
Stockholder Director Designees to be appointed to the board of directors of the
Company, including causing the nominating and corporate governance committee of
the board of directors and/or the board of directors, as applicable, to
recommend and/or approve, as applicable, any necessary increase in the
authorized number of directors of the Company and to include the Stockholder
Director Designees on any slate of directors to be voted on at any annual
meeting for the election of directors.

 

The right of the Stockholder to designate the Stockholder Director Designees is
intended to comply with Nasdaq Listing Rule 5640 (the “Voting Rights Rule”) and,
to the extent necessary, the Stockholder agrees to cooperate with the Company to
promptly remedy any non-compliance with the Voting Rights Rule, including
relinquishing its director designation rights set forth herein to ensure
compliance with the Voting Rights Rule.

 

This letter agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without regard to its
conflict of laws principles. The Stockholder may not assign the rights set forth
herein without the prior written consent of the Company, which the Company may
grant or withhold in its sole discretion. This letter agreement may be executed
in counterparts, each of which shall constitute an original, and together they
shall be one and the same instrument. Receipt by telecopy or electronic mail of
any executed signature page to this letter agreement shall constitute effective
delivery of such signature page.

 

 

 

  

  Sincerely,         AUDIOEYE, INC.         By: /s/ Carr Bettis     Name: Carr
Bettis     Title:   Executive Chairman

 

Acknowledged and Agreed to by:       SERO CAPITAL, LLC       By: /s/ David
Moradi   Name: David Moradi   Title:   Managing Partner/Owner      

 

 

 